Title: To George Washington from Marinus Willett, 29 December 1782
From: Willett, Marinus
To: Washington, George


                        
                            Sir,
                            Fort Renselear 29th Decr 1782
                        
                        The letter Inclosed with this that is without date was Sealed the 24th Instant. And on the 27th I received
                            your Excellencies letter of the 18th Inst.— I could wish if possible that the troops may be in readiness to begin their
                            march from Fort Herkimer (which is our advanced post) by the 8th or 9th of February—In answer to your Excellencies
                            desire of knowing the latest period the expedition can be delayed to I believe the Ice has hardly ever been known to fail
                            untill late in March, Yet I could heartily wish the business might be executed the time I have mentioned in the Inclosed
                            for fear of dissapointments—With respect to the strength of the Garrison I have received no accounts later than the middle
                            of October at which time they were about 400 Strong—I have been hoping for some new desertion. But none has taken place
                            since the above time—And to endeavour to procure a prisoner would I conceive be improper as it would have a tendency to
                            alarm the Garrison—We may still hope for a desertion. The traveling since early in November has been bad, And the season
                            still continues open—Should we hear nothing further I think it would be right to be a match for 400 men at least—As it is
                            not common to have provisions in the Quarter before hand, I am apprehensive that when every other thing may be ready some
                            difficulty may arise on this head unless measures are taken in time to prevent it— If one months provisions for only 100
                            Men was ordered to be always in store at this post And the same quantity at Fort Herkimer in a way least liable to afford
                            suspision I conceive it would not be amiss. And I am fearfull that unless such an order is prety strongly urged it will
                            not be properly attended to. Because I know this has been the case during the last Campaign—But the way and manner of
                            having this done so as to give least room for surmise. Your Excellency will be best able to Judge, Yet to me it appears
                            clear that such parts as these ought never to be without some Quantity of Salt provision and hard
                            bread—Previous to the receipt of your Excellencies letter I had cast my eyes upon some deserters from the Garrison with
                            Intent to seize them the Instant they may be wanted as guides—Your Excellencies mode of provoiding ladders will
                            undoubtedly be best. And I shall provoid the materials for that purpose—Indian & Snow Shoes I’ll procure, Yet,
                            there must be some expence attending this business—I am Satisfied little dependence can be placed on the Snow shoes
                            refered to by your Excellency, As I was in search after Snow shoes last winter was told of those very shoes, but could not
                            find any of them that was fit for service. some there may that will do with being repaired. these I’ll try to get and have
                            repaired, And as many more as may be thought necessary I shall endeavour to have made and no more—I am happy in being
                            informed of the pains taken by Your Excellency to have Clothing forwarded to our State troops, And shall please myself
                            with the hopes that they will be up in season—I have the honor to be with the most perfect respect and esteem your
                            Excellencies most obedient humble Servt
                        
                            Marinus Willett
                        
                    